Kent, Ch. J,
I cannot concur in the opinion, just delivered. By the act of the 5th of April, 1803, the letters, patent of the. 13th of April, 1790,. were made to relate back to the life of the grantee, and the titles declared to have vested at the time of his death. The act was made to reach- precisely such- a case as that of David Miller, the patentee. (Jackson ex dem. Sherwood v. Phelps, 3 Caines, 68, 69.) Wc are therefore to consider tbe case in relation to the title,, a-s if Miller had been alive, when the *83letters patent issued, or rather as if they had been issued before his death, in 1778 ; and then the lessors of the plaintiff are to be considered as his legal representatives, Philip Hoaghtiling. is to be considered as á bona fide purchaser under Peter Miller, the heir at law under the pa-tentee ; for I do not think that the adverse possession set up by the defendant could effect that purchase, within the purview of the 8th section of the act of April, 1803.* The word held, in that section, is not to receive- a technical meaning, ^because, no individual could have then held the land, in judgment of law, since the fee was in the state, until that act passed. ■ I do not perceive that the decision in Sherwood and Phelps is repugnant to this opinion. It is therefore sufficient to have been a bona fide claimant, as purchaser, or devisee under the heir at law, and such Hoaghtiling undoubtedly was. This case then I consider, as not within the operation of that section, and there is no ground for the suggestion that the state was ousted of its right to convey or release the premises, when the act of 1803 passed. The idea is wholly inadmissible. There may be an intrusion on the lands of the state, but the state cannot be disseised, and its grant is good, notwithstanding the possession of the intruder. ’ (Bacon tit. Prerogative, E. 6. 1 Rol. Abr. 659. No. 10.) I am of opinion, that the motion ought to be denied.
Judgment for the plaintiff, ut supra.

 L. N. Y. v. 3. p. 401.